DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lojek el al. (USPUB 2021/0107369) in view of Carrington (USPUB 2019/0267929).

As to Claim 1, Lojek discloses a power-generating apparatus comprising: a box having a bottom surface, a top surface, a left wall, a right wall, a rear wall, a front wall (Figure 2), a cavity, one or more battery packs removably disposed within the cavity and a lid configured to charge the one or more battery packs, wherein each of the one or more battery packs comprises a battery, a power input, a power output, a charging interface, and a charging indicator (Paragraph 4).  Lojek does not expressly disclose a plurality of solar panels disposed on the box, the plurality of solar panels comprising: a first solar panel disposed on the top surface; a second solar panel disposed on the left wall; a third solar panel disposed on the right wall; a fourth solar panel disposed on the rear wall; a fifth solar panel disposed on the front wall.  Carrington discloses a plurality of solar panels disposed on the box, the plurality of solar panels comprising: a first solar panel disposed on the top surface; a second solar panel disposed on the left wall; a third solar panel disposed on the right wall; a fourth solar panel disposed on the rear wall; a fifth solar panel disposed on the front wall (Figure 2).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Carrington’s container with solar panels on the exposed sides, and add it to the device of Lojek, in order to collect solar power from all surfaces exposed to sunlight.

As to Claim 2, Lojek and Carrington disclose the apparatus of claim 1, further comprising a turbine configured to charge the one or more battery packs (Lojek Paragraph 4).  

As to Claim 3, Lojek and Carrington disclose the apparatus of claim 1, wherein the box is waterproof (Carrington Figure 2).  

As to Claim 4, Lojek and Carrington disclose the apparatus of claim 1, further comprising an air exhaust, wherein a grille traverses the air exhaust (Lojek Paragraph 31).  

As to Claim 5, Lojek and Carrington disclose the apparatus of claim 4, further comprising one or more fans (Paragraph 31).  

As to Claim 6, Lojek and Carrington disclose the apparatus of claim 5, further comprising a heat gauge configured to instigate the one or more fans when the cavity reaches a pre-determined temperature (Lojek Paragraph 31).  

As to Claim 7, Lojek and Carrington disclose the apparatus of claim 1, but do not expressly disclose further comprising an insulation disposed within the top surface.  However, the Examiner takes official notice that providing insulation is well known in the art as a method of limiting temperature fluctuations, and it therefore would have been obvious to one having ordinary skill in the art to provide insulation to the box in order to keep the temperature more stable.  

As to Claim 10, Lojek and Carrington disclose the apparatus of claim 1, further comprising one or more charging ports disposed within the cavity, the one or more charging ports configured to transfer power to the one or more batteries via the charging interface (Lojek Figure 8).  

As to Claim 11, Lojek and Carrington disclose the apparatus of claim 1, wherein the power-generating apparatus includes a pass through state, wherein each of the one or more battery packs is configured to draw power from the wall socket and distribute power to the power output (Lojek Figure 11).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859